DETAILED ACTION
Notice to Applicant
In the amendment dated 10/27/2021, the following has occurred: Claim 1 has been amended; Claims 2-4 have been canceled; Claims 23-24 have been added.
Claims 1 and 5-24 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 14 (amended): The battery pack according to claim [14]1, wherein at least some of the plurality of first battery cells and at least some of the plurality of second battery cells are connected in series to each other in two-by-two pairs.

Allowable Subject Matter
Claims 1 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: As the Remarks filed 10/27/2021 point out, the claims have been amended to require that “the plurality of first battery cells and plurality of third battery cells being staggered such that they do not completely overlap in a direction perpendicular to a direction of the first row.” The prior art, particularly Ikeda (US 2016/0099448) teaches closely stacked battery cells with rows that are vertically and horizontally aligned. Applicant argues that the staggering of the rows provides an advantage by suppressing the possibility of damage for parallel-connected cells during a short-circuit. Spacing between cells was known in the art. Rief (US 2015/0044519), or previously cited Waigel (US 2015/0050532) teaches a battery pack with spaced, staggered rows and columns.

    PNG
    media_image1.png
    1047
    874
    media_image1.png
    Greyscale

But Rief, like the other prior art of record, teaches that the first and third, and second and fourth, rows are still aligned vertically in a direction perpendicular to the horizontal row-direction (see Fig. 3 above). While much of the prior art stacks cylindrical cells compactly, as in Ikeda, there are some battery modules with less-efficient spacing, such as in Ogino (US 2011/0244274), as seen in Fig. 2 below:

    PNG
    media_image2.png
    525
    777
    media_image2.png
    Greyscale

Ogino, however, does not explicitly teach more than two rows, and there is no obvious extension of Ogino so as to read on the staggered rows and columns as claimed. Nor is there any teaching or motivation in the art of record to stagger the cells as claimed, so that they are not aligned. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723